Citation Nr: 1734782	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Chicago, Illinois.

In September 2011, the Veteran appeared with his representative for a travel board hearing before the undersigned.  A transcript of that proceeding has been associated with the record.

This matter was remanded by the Board in April 2013 and again in October 2016 for additional development.  The matter has returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record since the October 2016 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Also, where, as here, VA provides the Veteran with a medical examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the October 2016 remand and obtain an adequate examination and opinion. 

In its October 2016 remand, the Board instructed the AOJ to, in pertinent part, schedule the Veteran for a VA examination to determine if his service-connected disabilities, collectively or independently, preclude him from obtaining or maintaining substantially gainful employment consistent (consistent with his education and occupational experience).  The Board specifically noted that any opinion rendered should address the Veteran's statements regarding unemployability.  The record shows the developmental actions taken by the AOJ, i.e., scheduling the Veteran for a VA examination, have not fully complied with the remand directives.  Specifically, the examinations provided were inadequate.  

Report of the December 2016 VA general medical examination reflects, in pertinent part, the AOJ's instructions that the examiner should evaluate and comment on the effect of the Veteran's service-connected disabilities on his ability to function in an occupational environment.  The AOJ also listed the specific disabilities as: bipolar disorder, tinnitus, clavicle/scapula impairment, impairment of radius, lumbosacral/cervical strain, and hearing loss.  The examiner referenced diagnoses of hypertension (HTN), diabetes mellitus, and cholesterol.  The examiner indicated that the Veteran is currently unemployed and that the "above listed medical conditions" do not prevent him from securing or following a substantially gainful occupation.  No further opinion or rationale was provided.  

Consequently, the report created an ambiguity as to which disabilities, i.e., those listed in the instructions or those diagnosed by the examiner, were being referenced by the notation that the "above listed medical conditions" do not prevent him from securing or following a substantially gainful occupation.  Moreover, the lack of any rationale indicates that the examiner did not consider the Veteran's statements regarding unemployability.  For instance, the Social Security Administration (SSA) records document the Veteran's statements that his "difficulty hearing tones and [the] ringing in his ears cause problems with hearing instructions at work."  It also reflects the Veteran experiences difficulty concentrating and mild memory loss due to his psychiatric disorder.  In a June 2008 statement, the Veteran indicated that his service-connected psychiatric disorder prevents him from securing employment as "[he] cannot stand to be around people for prolonged period[s] of time."  

Report of the December 2016 VA psychiatric examination reflects, in pertinent part, that the Veteran experiences mild memory loss, "such as forgetting . . . directions," disturbances of mood, and "impaired impulse control, such as unprovoked irritability with periods of violence."  The examiner also noted social withdrawal.  With regard to occupational functioning, the examiner noted that the Veteran does not "currently present with gross impairment in thought process or content; does not have delusions or hallucinations; does not display disorganized or inappropriate behavior . . . is able to independently manage his activities of daily living; and is organized to person, place, time, and situation."  

The opinion appears to be primarily focused on whether the Veteran meets the criteria for a 100 percent disability rating for his psychiatric disorder.  In doing so, the examiner fails to address whether the psychiatric symptoms the Veteran does experience, e.g., memory loss and irritability, independently, or in conjunction with his other service-connected disabilities, preclude him from securing or following substantially gainful employment. 

In light of the foregoing, the Board finds that Veteran there has not been substantial compliance with the directives of the Boards October 2016 remand, and the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability, and the Board must therefore remand for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the December 2016 VA general medical examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to whether the Veteran's service-connected disabilities, to include an acquired psychiatric disorder, hearing loss, tinnitus, epicondylitis of the right elbow, and a low back disability, preclude him from securing or maintaining substantially gainful employment (consistent with his education and occupational experience).  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Any opinion should reflect consideration of: (1) the Veteran's lay statements regarding the functional impacts of his service-connected disabilities (such as difficulty hearing, impaired impulse control, difficulty working with others, and difficulty concentrating); and (2) the Veteran's educational and occupational history.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




